Citation Nr: 0821253	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962, from May 1963 to February 1967, and from 
February 1969 to June 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
prepared by the Salt Lake City, Utah, Department of Veterans 
Affairs (VA) Regional Office (RO) for the Anchorage, Alaska, 
RO which continued a 20 percent disabling rating for 
lumbosacral strain with disk disease and arthritis and 
established service connection for sciatic nerve pain with an 
evaluation of 10 percent.

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge in May 2006.  The transcript 
has been obtained and associated with the claims folder.

The Board observes that in a statement received by the RO in 
February 2006, the veteran raises additional claims for 
service connection for a cervical spine disorder, a heart 
condition, a seizure disorder, a lung disorder, a 
neurological condition of the upper extremities, and slurred 
speech.  The Board refers these claims to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected lumbosacral strain with 
degenerative disc disease is presently manifest by no more 
than painful forward flexion to 90 degrees and moderate 
symptoms.






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (before and after 
September 23, 2002), 5292 (before September 26, 2003) and 
5242, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2003 and February 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in June 2003 satisfied many of the requirements 
of the VCAA, the letter did not specifically describe the 
requirements of the applicable Diagnostic Code.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran had actual knowledge of 
the requirements for an increased rating under the applicable 
Diagnostic Code before the last adjudication of his claim by 
the RO.  The diagnostic code requirements applicable to the 
claims in this appeal were given to the veteran in the RO 
rating decision issued in September 2003 and in a statement 
of the case (SOC) issued in May 2005.  The May 2005 SOC also 
included information regarding the need to show the effect of 
the veteran's disability on his employment and daily life.  
The veteran was given ample time to respond, and the RO 
readjudicated the case by way of a supplemental statement of 
the case issued in April 2006 after the veteran received 
notice of the applicable Diagnostic Codes.  Additionally, the 
veteran demonstrated his actual knowledge of the requirements 
of the applicable Diagnostic Codes by referencing them in his 
VA form 9 submitted in July 2005.  Thus it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the notice error did not affect the overall 
essential fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  Therefore, 
the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

During the pendency of veteran's claim, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
   
38 C.F.R. § 4.71a, Plate V
38 C.F.R. § 4.71a (effective September 26, 2003).

Reference is made to the Supplemental Information provided in 
67 Federal Register  54345-54349, August 22, 2002, regarding 
the September 23, 2002, revisions for intervertebral disc 
syndrome: 

We proposed to evaluate IVDS either on its chronic 
neurologic and orthopedic manifestations or on the 
total annual duration of incapacitating episodes, 
whichever would result in a higher evaluation.

Some individuals present predominantly or 
exclusively with acute symptoms, some with chronic 
symptoms, and some with both. We have provided 
alternative methods of evaluation that allow the 
use of either the chronic manifestations or the 
total duration of incapacitating episodes for 
evaluation, whichever results in a higher 
evaluation.  But, in our view, assigning an 
evaluation under both methods for functional 
impairment due to IVDS would clearly result in 
duplicate evaluations of a single disability, and 
therefore would constitute pyramiding, which is 
prohibited by 38 CFR 4.14. . . .

We have revised the language under diagnostic code 
5293 to direct that IVDS be evaluated based either 
on the total duration of incapacitating episodes 
or on the combination of separate evaluations of 
its chronic orthopedic and neurologic 
manifestations, whichever method results in the 
higher evaluation.

VA plans no separate regulation to address each 
neurologic and orthopedic manifestation of IVDS.  
There are existing criteria for evaluating 
neurologic and orthopedic disabilities, whether 
they result from IVDS, stroke, or other condition, 
in the neurologic and musculoskeletal portions of 
the rating schedule.  Additional neurologic 
manifestations are addressed under diagnostic 
codes in the schedule for rating genitourinary or 
digestive systems.  For further clarity, we have 
revised note (2) to indicate that the chronic 
orthopedic and neurologic manifestations of IVDS 
are to be evaluated under the most appropriate 
code or codes.  Evaluating disabilities due to 
IVDS that are identical to disabilities of other 
etiology under the same criteria will assure 
consistency and fairness of evaluations.

There are so many potential neurologic and 
orthopedic manifestations of IVDS that it would be 
impractical to incorporate all of them into a 
single set of criteria.  It is not only more 
practical, but also consistent with the manner in 
which VA evaluates other conditions that may 
affect more than one body system, to use 
evaluation criteria for existing orthopedic and 
neurologic diagnostic codes to evaluate the 
specific manifestations of IVDS.

Diagnostic code 5293 allows for separate 
evaluations of chronic orthopedic and chronic 
neurologic manifestations of IVDS because these 
manifestations are separate and distinct, and do 
not constitute the "same disability" or the 
"same manifestation" under 38 CFR 4.14.  However, 
virtually all acute incapacitating episodes rated 
under diagnostic code 5293 for IVDS would be the 
result of chronic orthopedic and/or chronic 
neurologic findings. We therefore believe that, if 
ratings for orthopedic and chronic manifestations 
were combined with a rating for incapacitating 
episodes under diagnostic code 5293, it would 
result in evaluation of the same disability under 
multiple diagnostic codes, a result which is to be 
avoided per 38 CFR 4.14.

The revised rule will assure consistency with 
other ratings in the schedule because the same 
rating criteria will be used to evaluate identical 
disabilities, regardless of etiology.  The 
functional impairment due to foot drop or 
limitation of motion of the spine, for example, 
will be evaluated using the same criteria, whether 
due to IVDS or any other cause.  If both foot drop 
and limitation of motion of the spine are present, 
the combined evaluation will be the same, whether 
due to IVDS or any other cause.  These provisions 
are clearly consistent with the approach and 
manner in which we assess functional impairment in 
similar disabilities, and we make no change based 
on this comment.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Factual Background and Analysis

The veteran contends that he is entitled to a disability 
rating in excess of 20 percent disabling for his lumbosacral 
strain with degenerative disc disease.  Specifically, he 
contends that his symptoms to include, chronic pain, 
radiculopathy, numbness, weakness, loss of range of motion, 
and failed lumbar epidural steroid injections and radio 
frequency lesioning, warrant a higher rating.

In this case, service connection for lumbosacral strain was 
established in a March 1983 rating decision.  The RO assigned 
a noncompensable rating under 38 C.F.R. § 4.71a (1983), 
Diagnostic Code 5295, effective July 1982.  In February 1993, 
the evaluation was increased to 20 percent disabling 
effective January 1986.  However, the veteran's disability 
was reclassified as lumbosacral strain with L5-S1 disc and 
joint disease under 38 C.F.R. § 4.71a (1993), Diagnostic 
Codes 5293 and 5295.  The 20 percent rating has been in 
effect since that time.  The veteran filed his request for an 
increased rating in January 2003.  The RO continued the 20 
percent disabling rating in the September 2003 rating 
decision.  The veteran disagreed with the 20 percent rating 
and initiated the instant appeal.

In June 2002, the veteran told private examiner that he had 
back pain for the previous seven or eight months.  He 
complained of constant stabbing pain with prolonged standing 
and bending forward.  A contemporaneous computed tomography 
(CT) revealed degenerative disc disease throughout the lumbar 
spine, most notably at L1-2 and L4-5.  Severe facet 
degenerative joint disease was observed at L4-5 and L5-S1.  
No lytic lesions were identified, but there was a small 
schmorl's node which involved the superior end plate of L4-5.

The veteran received private physical therapy for his spine 
from October through December 2002.  A private treatment 
record from December 2002 states that the veteran had severe 
lumbar degenerative disc disease, and he reported shooting 
pains down his right leg.  On objective examination, it was 
observed that the veteran had no persistent numbness or 
weakness of the lower extremities, and he had no 
incontinence.  In February 2003, the veteran received an 
epidural steroid injection.

The veteran stated in July 2003 that his back condition had 
been getting progressively worse.  He said he was in a great 
deal of pain and had been bedridden numerous times.  He said 
that he had been on bed rest during the 1980s.  Previously he 
had been assigned exercises, and he said that they helped his 
back a bit.  He said that his back pain would return when he 
would stand or walk for a prolonged period of time.

On VA examination in August 2003, the veteran reported lower 
back pain on an almost near continual basis.  He said his 
pain was worse with standing, and he said he had recurrent 
sciatica.  X-rays demonstrated arthritic changes of the 
lumbar spine.  The examiner noted a full range of motion of 
the lumbar spine with pain noted on toe touch.  Deep tendon 
reflexes were noted to be 2+ and equal at the knees and 
ankles.  Straight leg raising was observed to be negative to 
90 degrees bilaterally.  Toe walk was abnormal on the right 
with sharp sciatic-like pain in the right buttock.  Sensory 
examination was intact.  The diagnosis given was degenerative 
arthritis, lumbar spine, with painful motion.  A secondary 
diagnosis of chronic sciatica was also given.

Private treatment records show that the veteran received a 
series of steroid injections in 2003, 2004, and 2005.  The 
veteran told a private examiner in May 2005 that his most 
severe pain during the previous month rated a seven on a 0 
(low) to 10 (high) pain scale.  The least amount of pain he 
experienced was a two on the same scale.  He described the 
pain as constant, numb, sharp, aching, penetrating, stabbing, 
throbbing, and shooting.  He did not experience a loss of 
bowel or bladder control.  The examiner noted bilateral 
paraspinous spasms in the 4-5 distribution .  A diagnosis of 
lumbar degenerative disc disease with spondylolisthesis of 
L4-5 of 6 mm and severe facet arthropathy was given.  The 
examiner also stated that the veteran might be a candidate 
for disc replacement.  A contemporaneous CT revealed severe 
L4-5 canal stenosis.  In June 2005, the veteran underwent 
lumbar radiofrequency lesioning at L3, L4, and L5.

On his VA form 9 submitted in July 2005, the veteran 
indicated that he previously had started to take anti-
inflammatory medications, but due to liver and kidney 
function test results, he stopped taking the medications on a 
physician's orders to avoid liver and kidney damage.  He said 
he experienced numbness and weakness in both legs.

Private medical correspondence dated in August 2005 states 
that the veteran's radiofrequency lesioning had not been 
helpful.  The doctor stated that the veteran needed to be 
considered either for a replacement of the disk with 
elevation of the facets or fusion of the level and unroofing.

A private myelogram from September 2005 revealed degenerative 
disk and facet joint disease with L4-L5 grade I 
Spondylolisthesis, and moderate L3-L4 and severe L4-L5 
degenerative canal stenosis.  An October 2005 X-ray showed 
anterior bridging osteophytes from T10 through T12.  A mild 
degree of anterior Spondylolisthesis of L4 on L5 of 
approximately six to seven mm was observed.  It was noted 
that disk heights were relatively well preserved with the 
exception of mild loss of disk height at L4-5.  A private 
treatment note from October 2005 indicates that the veteran 
had low back pain and numbness and tingling in his lower 
extremities.  He said that his legs felt weak, and it was 
difficult to walk.  He denied bowel and bladder incontinence.  
When walking for a long period of time, he reported episodes 
where he felt his legs were weak.  Motor function in his 
lower extremities was noted to be 5/5.  Sensation was noted 
to be intact to light touch.  Straight-leg-raising was 
negative.  The examiner opined that the veteran had 
neurogenic claudication with lumbar spinal stenosis at L4-5 
with a grade I Spondylolisthesis.

On VA examination in January 2006, the veteran reported 
experiencing chronic pain unless he was sitting or lying on 
the floor.  He said he must shift his body posture in order 
to urinate.  The examiner noted that range of motion of the 
lumbar spine was full.  Flexion was to 95 degrees.  Extension 
was to 30 degrees.  Rotation was to 30 degrees.  Right and 
left lateral flexion was to 35 degrees.  Significant pain was 
noted at the end point of all range of motions.  It was 
observed that the pain increased with repetitive motion but 
did not decrease the range of motion.  The examiner stated 
that the veteran had no deep tendon reflex response in the 
right ankle but 2+ in the left ankle and bilateral knees.  
Vibratory sense and sensory to light touch was slightly 
diminished but present.  Magnetic resonance imaging (MRI) 
revealed severe L4-5 canal stenosis with degenerative disk 
disease and degenerative facet joint disease at multiple 
levels of the lumbar spine.  The examiner opined that the 
veteran had degenerative disk disease and degenerative 
arthritis of the entire lumbar spine.  Severe L4-5 canal 
stenosis with spondylolisthesis of L4 on L5 with painful 
motion was also listed.  It was noted that there was no loss 
of motion, strength, or endurance with repetitive motion 
other than that caused by acute pain.

In a statement dated in May 2006, the veteran emphasized that 
during his January 2006 VA examination, he experienced pain 
at the beginning of each demonstrated motion.  He said that 
he had injured his back numerous times throughout his life.  
He indicated that by 2001, everyday activities like getting 
in or out of a chair or bed, getting dressed, washing, and 
walking were more difficult.  He reported sharp, aching, 
throbbing, shooting, and stabbing pain.

During his May 2006 personal hearing before the undersigned 
Veterans Law Judge, the veteran said that he saw a doctor 
almost every three months for pain management.  He indicated 
that he was losing his ability to walk.  He took aspirin and 
used Icy Hot for the pain.  He reported pain while sitting 
and standing, and occasionally he said that his pain was so 
excruciating that he would lose all power in his legs.  He 
had discussed possible surgery with a doctor.  He reported 
difficulty ascending and descending stairs.  It was more 
difficult for him to go up stairs than down.  His back pain 
would occasionally awaken him at night.  He said that while 
he hadn't really gone to doctors much for other than pain 
management, doctors had previously prescribed bed rest for 
his back pain.  He indicated that he could perform most 
activities of daily living, but he would be in pain.  The 
veteran's spouse clarified that the veteran had been 
prescribed bed rest during the end of the 1980s and early 
1990s, but he had not been prescribed bed rest by a physician 
in the last five or six years.

On VA examination in August 2007, the veteran reported being 
comfortable when he sat.  On standing or lying down, he had 
sharp pain in the low back which would radiate up his back.  
It was noted that he no longer had radicular pain down his 
legs.  It was noted that the veteran had no history of 
urinary incontinence, but he had two or three involuntary 
bowel movements.  No numbness, parasthesias, or dizziness was 
noted.  The veteran reported experiencing erectile 
dysfunction, leg weakness, and unsteadiness.  The veteran 
said he experienced sharp and stabbing pain when he would 
first get on his feet, and then the pain became more of an 
ache.  The severity of the pain was listed as moderate and 
would last for hours.  No flare-ups were noted.  The examiner 
also noted that there were no incapacitating episodes during 
the previous 12 months.

On objective examination, the examiner noted no spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
The veteran's posture was noted to be normal with a normal 
gait.  The motor exam revealed results of 4/5 for hip flexion 
and extension, knee extension, ankle dorsiflexion, ankle 
plantar flexion, and great toe extension.  The sensory exam 
of the lower extremities showed results of 2/2 for vibration, 
pinprick, light touch, and position sense.  No abnormal 
sensation was noted.  Knee jerk was 2+ left and right.  Ankle 
jerk was 0 left and 1+ right.  No ankylosis was observed.  
Flexion was to 90 degrees.  Extension was to 30 degrees.  
Lateral flexion was to 30 degrees bilaterally.  Lateral 
rotation was to 30 degrees bilaterally  No pain on active, 
passive, or repetitive motion was noted for all of the range 
of motion findings.  No additional loss of motion was found 
on repetition for all of the range of motion findings.  The 
examiner opined that the veteran's disability had a moderate 
effect on his ability to do chores and recreation while 
preventing him from exercising or participating in sports.  
It was also noted that there was no effect on traveling, 
feeding, bathing, dressing, toileting, or grooming.  No foot 
drop or dangle was found.  The examiner stated that there was 
no evidence of abnormal flexion of the knee or of paralysis 
below the knee.

A VA treatment note from August 2007 states that a private 
doctor had recommended a surgical procedure involving the 
placement of an implant into the veteran's lumbar area.  The 
VA examiner assessed the veteran as having chronic lumbar 
back pain secondary to lumbar disc disease and spondylosis 
with particular areas of pain at L2-3 and L4-5.

The Board notes that the evidence of record indicates that 
the veteran has arthritis throughout his cervical, thoracic, 
and lumbosacral spine.  However, the veteran has only been 
service-connected for his lumbosacral spine.  Consequently, 
the veteran's reported cervical spine pain cannot be 
considered in establishing a rating for his lumbosacral spine 
disorder.

Based on the evidence of record, the criteria for an 
evaluation in excess of 20 percent for lumbosacral strain 
with degenerative disc disease have not been met under either 
the old rating criteria or the revised rating criteria.  
During the August 2003 VA medical examination, the range of 
motion of the lumbar spine was noted to be full.  During the 
January 2006 VA exam, forward flexion of 95 degrees was 
noted.  Extension and rotation was to 30 degrees.  Lateral 
flexion was to 35 degrees.  The August 2007 VA exam report 
shows flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, and lateral rotation to 30 degrees.  
These findings do not represent severe impairment of the 
lumbar spine under the old criteria.  Under Diagnostic Code 
5292, an evaluation in excess of 20 percent requires severe 
limitation of the lumbar spine; thus, an increased rating is 
not warranted under Diagnostic Code 5292.  Under Diagnostic 
Code 5237, an evaluation in excess of 20 percent requires 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  As the veteran's forward flexion is in excess of 30 
degrees, an evaluation in excess of 20 percent is not 
warranted under the present criteria for Diagnostic Code 
5237.

The veteran reported in his May 2006 hearing that at times 
his pain was so bad that he had to rest in bed.  His spouse 
said that he had been prescribed bed rest by a physician in 
the late 1980s and early 1990s, but he had not been 
prescribed bed rest by a physician during the previous 
several years.  Unfortunately, the veteran cannot qualify for 
an increased rating under Diagnostic Code 5243, as the 
criteria for Diagnostic Code 5243 requires bed rest 
prescribed by a physician.

While the veteran has reported recurring attacks and back 
pain, he also has demonstrated left ankle jerk in the 
January 2006 VA examination and right ankle jerk in the 
August 2007 VA examination.  Vibratory sense and sense to 
light touch was noted to be present in both the January 2006 
and August 2007 VA examinations.  Overall, the symptoms of 
the veteran's intervertebral disc syndrome are most analogous 
to a description of moderate with recurring attacks.  Under 
Diagnostic Code 5293, moderate symptoms with recurring 
attacks entitle the veteran to a 20 percent evaluation; thus, 
an increased rating is not warranted under Diagnostic Code 
5293.

The Board notes that the provisions of Diagnostic Code 5293 
also allow for a possible schedular rating in excess of 20 
percent based upon alternative separate ratings for objective 
orthopedic and neurological abnormalities.  The August 2003, 
January 2006, and August 2007 VA examiners all found that the 
veteran had full ranges of motion for his lumbosacral spine.  
Thus, for the orthopedic portion of the rating, the veteran 
would rate an evaluation of 0 percent under the provisions of 
Diagnostic Code 5292.  See also 38 C.F.R. § 4.31 (2003) 
(stating that a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met).  The August 2003 VA examiner noted deep tendon reflexes 
of 2+ and equal at the knees and ankles.  Straight leg 
raising was negative to 90 degrees bilaterally.  It was noted 
that the senses were intact.  During the January 2006 VA 
examination, right ankle jerk was absent, and left ankle jerk 
and bilateral knee jerk was 2+.  Vibratory sense and sensory 
to light touch were diminished but present.  Left ankle jerk 
was absent in the August 2008 VA examination, but right ankle 
jerk was 1+, and bilateral knee jerk was 2+.  No abnormal 
sensation was observed.  Based on the VA examinations, the 
neurological impairment symptoms would best be described as 
moderate.  Thus, for the neurologic portion of the rating, 
the veteran would rate an evaluation of 20 percent under the 
provisions of Diagnostic Code 8520.  Combining the orthopedic 
and neurological ratings under 38 C.F.R. § 4.25 would not 
result in an evaluation in excess of 20 percent.

There is no evidence of the listing of the veteran's spine to 
the opposite side or positive Goldthwaite's sign.  As the 
veteran has demonstrated forward flexion to 90 and 95 degrees 
in his January 2006 and August 2007 VA examinations, there is 
no marked limitation of forward bending in the standing 
position.  There is no evidence of abnormal mobility on 
forced motion.  Thus, the criteria for a rating in excess of 
20 percent under Diagnostic Code 5295 have not been met.

While a private treatment record from December 2002 states 
that the veteran had severe lumbar degenerative disc disease, 
the Board finds that by considering all of the evidence of 
record, the veteran's symptoms attributable solely to his 
service-connected lumbosacral strain with degenerative disc 
disease are best described as moderate.  In making this 
determination, the Board finds the range of motion findings 
and observations recorded by the August 2003, January 2006, 
and August 2007 VA examiners persuasive.  While it is not 
clear that the August 2003 VA examiner reviewed all of the 
evidence of record, the January 2006 and VA examiners clearly 
stated that they reviewed the claims file and based their 
opinions on all of the evidence of record in addition to 
their personal interviews of the veteran and the results of 
the tests they performed.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


